Appeal by the employer and carrier from an award of the State Industrial Board which granted death benefits to claimant. The husband of claimant was assaulted and killed by a fellow-employee at the employer’s place of business. The Board has found that decedent’s death was caused by accidental injuries arising out of and in the course of his employment. There is evidence to support this finding. Award affirmed, with costs to the State Industrial Board. Hill, P. J., Crapser and Foster, JJ., concur; Bliss and Sehenck, JJ., dissent.